Exhibit 10.2

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is made and entered into as of
August 30, 2013, by and among SciQuest, Inc., a Delaware corporation
(“Acquiror”), CombineNet Holdings, LLC, a Delaware limited liability company
(the “Stockholders’ Agent”), and SunTrust Bank, a Georgia banking corporation
(the “Escrow Agent”) (Acquiror, the Stockholders’ Agent and the Escrow Agent are
sometimes referred to individually as a “Party” and collectively as the
“Parties”). Unless otherwise indicated, capitalized terms used herein but not
defined herein have the meanings set forth in the Merger Agreement.

RECITALS

A. Pursuant to an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), by and among Acquiror, Liberty Subsidiary Corp., a Delaware
corporation and wholly-owned subsidiary of Acquiror (“Sub”), Liberty Second Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Acquiror (“Surviving
Sub”), CombineNet, Inc., a Delaware corporation (the “Company”), and the
Stockholders’ Agent, (i) Sub will merge with and into the Company (the
“Merger”), with the Company to survive the Merger and become a wholly-owned
subsidiary of Acquiror, and (ii) promptly following the Merger becoming
effective, Acquiror will cause the Company to be merged with and into Surviving
Sub (the “Second Merger”), with Surviving Sub to survive the Second Merger and
remain a wholly-owned subsidiary of Acquiror.

B. Upon the effective time of the Merger, the holders of the Company Common
Stock (including Company Common Stock issued pursuant to the Company Preferred
Conversion) and Company Options immediately prior to the effective time of the
Merger (the “Effective Time Holders”) shall have the right to receive merger
consideration in the form of cash and/or shares of the common stock, par value
$0.001 per share, of Acquiror (the “Acquiror Stock”), as set forth in the Merger
Agreement.

C. The Effective Time Holders have agreed to indemnify the Acquiror Indemnified
Persons on the terms and conditions, and subject to the principles, limitations
and qualifications, set forth in the Merger Agreement. The Stockholders’ Agent
shall serve as the agent for the Effective Time Holders pursuant to Section 8.5
of the Merger Agreement.

D. Pursuant to Section 1.11(a)(iii) of the Merger Agreement, (i) the sum of Two
Million Four Hundred Sixty Five Thousand Four Hundred Twenty-Eight Dollars and
Twenty-Two Cents ($2,465,428.22) (the “Cash Deposit”) and (ii) 75,506 shares of
Acquiror Stock (the “Stock Deposit”) shall be placed in escrow by Acquiror on
behalf of the Effective Time Holders, as security for the indemnification
obligations of the Effective Time Holders under the Merger Agreement. The Cash
Deposit and the Stock Deposit are sometimes referred to collectively as the
“Escrow Fund”.

E. The Escrow Agent is willing to hold the Escrow Fund in escrow in accordance
with the provisions of this Agreement and to act as Escrow Agent hereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Appointment of the Escrow Agent. Acquiror and the Stockholders’ Agent each
hereby appoints SunTrust Bank as Escrow Agent under this Agreement, and the
Escrow Agent hereby accepts such appointment.

2. Deposit.

(a) Upon execution of this Agreement, Acquiror shall deliver the Cash Deposit to
the Escrow Agent, by wire transfer of immediately available funds to the account
designated by the Escrow Agent on Exhibit A attached hereto, to be held by the
Escrow Agent in accordance with the terms hereof. The amount of the Cash Deposit
may increase or decrease as a result of investment and reinvestment thereof in
accordance with the terms hereof and as said amount may be reduced by charges
thereto and payments and setoffs therefrom to compensate or reimburse the Escrow
Agent for amounts owing to it pursuant hereto (if such amounts are not paid by
Acquiror and Stockholders’ Agent in a timely manner as set forth herein).

(b) Upon execution of this Agreement, Acquiror shall issue the shares of
Acquiror Stock included in the Stock Deposit and deliver stock certificates
representing such shares of Acquiror Stock registered in the names of the
Effective Time Holders in the respective share amounts set forth opposite the
names of the Effective Time Holders on Schedule I attached hereto to be held by
Escrow Agent in accordance with the terms hereof. During the Escrow Period (as
hereinafter defined), the Stockholders’ Agent, as agent for the Effective Time
Holders, shall not offer, sell, offer to sell, contract to sell, assign, pledge,
grant any option to purchase or otherwise dispose of or transfer any interest in
the shares of Acquiror Stock contributed by (or on behalf of) the Effective Time
Holders to the Stock Deposit, including without limitation record or beneficial
ownership thereof.

(c) Schedule I attached hereto sets forth a list of each of the Effective Time
Holders and indicates, with respect to each Effective Time Holder, (i) whether
such Effective Time Holder is an Accredited Company Securityholder or a
Non-Accredited Company Securityholder), (ii) the respective Pro Rata Shares of
such Effective Time Holder, and (iii) the amount of cash and shares of Acquiror
Stock contributed to the Escrow Fund on behalf of such Effective Time Holder.
With respect to each Effective Time Holder, such amount shall be referred to
herein as the “Contribution Amount”.

3. Escrow Period. Subject to the following requirements, the Escrow Fund shall
be in existence from the date hereof and shall terminate at 5 p.m., Eastern
Time, on February 28, 2015 (the “Expiration Date”) (the period of time from the
date hereof through and including the Expiration Date is referred to herein as
the “Escrow Period”).

4. Protection of Escrow Fund.

(a) The Escrow Agent shall hold and safeguard the Escrow Fund during the Escrow
Period, shall treat such fund as an escrow fund in accordance with the terms of
this Agreement and not as the property of Acquiror and shall hold and dispose of
the Escrow Fund only in accordance with the terms hereof. The Escrow Fund shall
be held by the Escrow Agent in escrow and shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party hereto.

 

2



--------------------------------------------------------------------------------

(b) Unless otherwise jointly directed in writing by Acquiror and the
Stockholders’ Agent, the Escrow Agent shall invest and reinvest the Cash Deposit
in accordance with the Investment Instructions set forth on Exhibit B attached
hereto. Monthly statements will be provided to Acquiror and the Stockholders’
Agent reflecting the balance and changes in value of the Escrow Fund and all
transactions executed with respect to the Cash Deposit and Stock Deposit, if
any. Such written instructions, if any, referred to in the foregoing sentence
shall specify the type and identity of the investments to be purchased and/or
sold and such other information as the Escrow Agent may reasonably require. The
Escrow Agent shall not be liable for failure to invest or reinvest funds absent
sufficient written direction. It is expressly agreed and understood by the
parties hereto that the Escrow Agent shall not in any way whatsoever be liable
for losses on any investments, including, but not limited to, losses from market
risks due to premature liquidation or resulting from other actions taken
pursuant to this Agreement.

(c) It is hereby expressly stipulated and agreed that all interest and other
earnings on the Cash Deposit shall become a part of the Escrow Fund for all
purposes, and that all losses resulting from the investment or reinvestment
thereof from time to time and all amounts charged thereto to compensate or
reimburse the Escrow Agent from time to time for amounts owing to it hereunder
(if such amounts are not paid by Acquiror and Stockholders’ Agent in a timely
manner as set forth herein) shall from the time of such loss or charge no longer
constitute part of the Escrow Fund. On or before the execution and delivery of
this Agreement Acquiror shall provide to the Escrow Agent a completed Form W-9,
and as soon as reasonably practicable, but in any event prior to any
distribution of the Escrow Fund to the Stockholders’ Agent, the Stockholders’
Agent shall cause to be provided to the Escrow Agent a Form W-9 or Form W-8,
whichever is appropriate, with respect to each Effective Time Holder. Except for
the delivery of Forms 1099, the Escrow Agent shall have no duty to prepare or
file any Federal or state tax return or report with respect to any funds held
under this Agreement or any earnings thereon. The parties hereto agree that the
Effective Time Holders are intended to be the owners of the amounts in the
Escrow Fund for income tax purposes, with the Non-Accredited Company
Securityholders treated as owning, in proportion to their respective Pro Rata
Shares, the portion of the Cash Deposit contributed to the Escrow Fund on their
behalf, and the Accredited Company Securityholders treated as owning, in
proportion to their respective Pro Rata Shares, the remainder of the Cash
Deposit and the Stock Deposit. Such ownership will be appropriately adjusted to
reflect earnings and losses on the Cash Deposit and distributions on the Stock
Deposit. The Escrow Agent shall prepare Forms 1099 accordingly. With respect to
the preparation and delivery of Forms 1099 and all matters pertaining to the
reporting of earnings on funds held under this Agreement, the Escrow Agent shall
be entitled to request and receive joint written instructions from Acquiror and
the Stockholders’ Agent, and the Escrow Agent shall be entitled to rely
conclusively and without further inquiry on such joint written instructions.

(d) Any shares of Acquiror Stock or other securities issued or distributed by
Acquiror (“New Shares”) in respect of shares of Acquiror Stock included in the
Stock Deposit that have not been released from the Escrow Fund shall be
delivered to the Escrow Agent by the Acquiror added to the Stock Deposit. New
Shares issued in respect of shares of Acquiror Stock that have been released
from the Escrow Fund shall not be added to the Stock Deposit but shall be
distributed by the Acquiror to the record holder(s) thereof. Cash dividends on
Acquiror Stock in the Escrow Fund shall be paid by Acquiror directly to the
Effective Time Holders (for the avoidance of doubt other than the Non-Accredited
Company Securityholders) who are the record holder(s) thereof.

 

3



--------------------------------------------------------------------------------

(e) The Effective Time Holders, other than the Non-Accredited Company
Securityholders, shall have full voting rights with respect to the shares of
Acquiror Stock contributed to the Stock Deposit by (or on behalf of) the
Effective Time Holders (and on any New Shares added to the Stock Deposit in
respect of such shares of Acquiror Stock).

5. Indemnification Claims Upon Escrow Fund.

(a) At any time or from time to time prior to the Expiration Date, Acquiror may
make claims against the Escrow Fund for indemnification in accordance with
Section 8.2 of the Merger Agreement. Acquiror shall make such claims by delivery
to the Stockholders’ Agent, with a copy to the Escrow Agent, of a written claim
notice signed by any authorized signatory of Acquiror set forth on the
Certificate of Incumbency of Acquiror provided pursuant to Section 22 hereof (a
“Claim Notice”):

(i) certifying that an Acquiror Indemnified Person has a claim for
indemnification pursuant to Section 8.2 of the Merger Agreement;

(ii) certifying the amount of Indemnifiable Damages incurred or paid by such
Acquiror Indemnified Person (and, in the case of Indemnifiable Damages not yet
incurred or paid, the maximum amount reasonably anticipated by Acquiror to be
incurred or paid, to the extent known by Acquiror); and

(iii) stating the clause or clauses of Section 8.2 pursuant to which the
Acquiror is making its claim, and specifying in reasonable detail the material
facts known to the Acquiror Indemnified Person giving rise to such claim.

(b) Following the receipt of a Claim Notice by the Stockholders’ Agent and the
Escrow Agent and after the resolution of any objections of the Stockholders’
Agent that are made with respect to such Claim Notice in accordance with
Sections 6 and 7 hereof, the Escrow Agent shall, subject to the provisions of
Sections 6 and 7 hereof, distribute to Acquiror out of the Escrow Fund, as
promptly as practicable, cash and shares of Acquiror Stock held in the Escrow
Fund in an aggregate amount equal to the Indemnifiable Damages that have been
actually paid or incurred by the Acquiror Indemnified Person (as certified in
the Claim Notice or set forth in the applicable Settlement Memorandum (as
defined below)); provided that the Escrow Agent shall not make any such
distribution prior to the expiration of the Objection Period (as defined below)
unless the Escrow Agent shall have received written authorization from the
Stockholders’ Agent to make such distribution.

 

4



--------------------------------------------------------------------------------

(c) Each payment, if any, to be made out of the Escrow Fund to Acquiror pursuant
to the terms of this Agreement and the Merger Agreement (an “Escrow Payment”)
shall be made (i) to the extent of the respective Pro Rata Shares of the
Non-Accredited Company Securityholders, in cash from the portion of the Escrow
Fund treated as owned by the Non-Accredited Company Securityholders and (ii) to
the extent of the respective Pro Rata Shares of the Accredited Company
Securityholders, 60% in cash and 40% in shares of Acquiror Stock (rounding to
the nearest whole share) from the remainder of the Escrow Fund (or as close to
such percentages, in the case of clause (ii), as is possible given the
requirements of the following sentence). The foregoing notwithstanding, to the
extent any Escrow Payment is based on breaches of Section 2.19 or 5.18 of the
Merger Agreement (as specified in the applicable Claim Notice), the portion of
such payment corresponding to the respective Pro Rata Shares of the Effective
Time Holders that are Accredited Company Securityholders shall be made solely in
cash. For purposes of this Agreement, the shares of Acquiror Stock shall be
valued at $20.96 per share. With respect to the determination of the exact
number of shares of Acquiror Stock from the Stock Deposit and amount of cash
from the Cash Deposit to be used to fund an Escrow Payment or to be retained in
escrow pursuant to Section 8, the Escrow Agent shall request and receive joint
written instructions from Acquiror and the Stockholders’ Agent upon which the
Escrow Agent shall be entitled to rely conclusively and without further inquiry
on such written instructions (and the Escrow Agent shall not make any
distribution until it has received such joint written instructions). To the
extent that Escrow Agent delivers a stock certificate representing a number of
shares of Acquiror Stock that is greater than the amount to be delivered
pursuant to this Section 5(c), Acquiror shall promptly deliver to the Escrow
Agent stock certificate(s) representing shares of Acquiror Stock equal to such
difference.

(d) To the extent that any claim for Indemnifiable Damages identified in the
Claim Notice furnished to the Escrow Agent as a claim pursuant to Section 8.2(b)
of the Merger Agreement is paid out of the Escrow Fund, the respective
Contribution Amount of each Effective Time Holder subject to such
indemnification claim shall be reduced in accordance with the allocation set
forth in joint written instructions provided by Acquiror and the Stockholders’
Agent in accordance with this Agreement.

(e) Where the basis for a claim upon the Escrow Fund by Acquiror is that
Acquiror reasonably anticipates that it will pay or incur Indemnifiable Damages,
no payment will be made from the Escrow Fund for such Indemnifiable Damages
unless and until Acquiror actually pays or incurs such Indemnifiable Damages and
delivers a further Claim Notice to the Stockholders’ Agent, with a copy to the
Escrow Agent, certifying that such Indemnifiable Damages have been actually paid
or incurred, and such payment shall be made only after the resolution of any
objections that are made with respect to such Claim Notice in accordance with
Sections 6 and 7 hereof.

(f) In the event that Acquiror and the Stockholders’ Agent deliver joint written
instructions to the Escrow Agent to deliver all or a portion of the Escrow Fund
to either Acquiror or the Stockholders’ Agent, then the Escrow Agent shall make
such delivery in accordance with the joint written instructions reasonably
promptly, but in any event within two (2) Business Days after its receipt of
such joint written instructions.

 

5



--------------------------------------------------------------------------------

6. Objections to Indemnification Claims. During the thirty (30) day period (the
“Objection Period”) immediately following receipt by the Escrow Agent of a Claim
Notice setting forth the information required by Section 5(a) of this Agreement,
the Escrow Agent shall not deliver to Acquiror any amounts out of the Escrow
Fund pursuant to Section 5 hereof unless the Escrow Agent shall have received
written authorization from the Stockholders’ Agent to make such delivery. After
the expiration of the Objection Period, the Escrow Agent shall deliver cash and
shares of Acquiror Stock from the Escrow Fund to Acquiror in accordance with
Section 5 hereof, provided that no such delivery shall be made if and to the
extent the Stockholders’ Agent has objected in a written statement (the
“Objection Notice”) to any claim or claims made in the Claim Notice, and such
Objection Notice shall have been delivered to the Escrow Agent (with a copy to
Acquiror) prior to 5:00 p.m. (eastern time) on the last day of the Objection
Period, and provided further that if no Objection Notice is received prior to
the expiration of the Objection Period the Escrow Agent shall confirm that the
Stockholders’ Agent received the Claim Notice prior to making such delivery.

7. Resolution of Conflicts.

(a) If the Stockholders’ Agent delivers an Objection Notice with respect to any
claim or claims made in any Claim Notice, in accordance with Section 6, Acquiror
and the Stockholders’ Agent shall, for a period of 30 days in accordance with
Section 9.12 of the Merger Agreement, use good faith efforts to resolve their
dispute and to agree upon the rights of the respective parties with respect to
each of such claims. If the Stockholders’ Agent and Acquiror should so agree, a
memorandum (a “Settlement Memorandum”) setting forth such agreement shall be
prepared and signed jointly by both Acquiror and the Stockholders’ Agent and
shall be furnished to the Escrow Agent. The Escrow Agent shall be entitled to
rely conclusively and without inquiry on any such jointly executed Settlement
Memorandum and distribute cash and shares of Acquiror Stock, in accordance with
Section 5(c) hereof from the Escrow Fund as an Escrow Payment, or not make any
such distributions, all as may be directed in the Settlement Memorandum. If no
such agreement can be reached during the 30-day period for good faith
negotiation, but in any event upon the expiration of such 30-day period,
Acquiror and the Stockholders’ Agent shall, in accordance with Section 9.12 of
the Merger Agreement, discuss in good faith the submission of the dispute to
binding arbitration, and if they agree in writing to submit the dispute to such
arbitration, then the provisions of paragraphs (a) through (e) of Section 9.12
of the Merger Agreement shall become effective with respect to such dispute.
This paragraph shall not obligate Acquiror or Stockholders’ Agent to submit to
arbitration or any other alternative dispute resolution procedure with respect
to any dispute under this Agreement or the Merger Agreement, and in the absence
of a written agreement to arbitrate a dispute, such dispute shall be resolved by
a state or federal court located in the State of Delaware in accordance with
Section 9.8 of the Merger Agreement.

(b) Notwithstanding anything to the contrary herein provided, the Escrow Agent
shall not be required to participate in or otherwise be a party to any legal
proceedings, and shall have no duty with respect to such proceedings except to
comply with any final judgment or award in such proceedings.

8. Distribution of Escrow Fund upon Termination of Escrow Period. After the
Expiration Date, the Escrow Agent shall deliver reasonably promptly, but in any
event within two (2) Business Days after the Expiration Date, to the
Stockholders’ Agent the entire remaining amount of the Escrow Fund less such
portion of the Cash Deposit and Stock Deposit as are necessary in order to make
the maximum Escrow Payments (in accordance with Section 5(c) hereof) as set
forth in all then pending Claim Notices theretofore received by the Escrow Agent
prior to the Expiration Date. The Escrow Period shall not terminate with respect
to any such amounts subject to pending Claim Notices. Upon the resolution of
each such pending claim and satisfaction of the applicable Escrow Payment, if
any, from the Escrow Fund, the Escrow Agent shall deliver to the Stockholders’
Agent the remaining portion, if any, of the Escrow Fund that had been reserved
for such pending claim that was not delivered to Acquiror for the Escrow
Payment.

 

6



--------------------------------------------------------------------------------

9. Escrow Agent’s Duties.

(a) The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein, and as set forth in any additional written
escrow instructions which the Escrow Agent may receive after the date of this
Agreement which are signed by the Stockholders’ Agent and an authorized
signatory of Acquiror (as set forth in such party’s Certificate of Incumbency)
and which are approved in writing by the Escrow Agent. The Escrow Agent may rely
and shall be protected in relying or refraining from acting on any instrument
reasonably believed to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall have no implied duties or
obligations under the terms of this Agreement or otherwise. The Escrow Agent
shall not be bound by or responsible for the terms of any other agreement among
the other parties hereto, including, but not limited to, the Merger Agreement.

(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
final writ, judgment, decree, injunction or similar order (collectively, an
“Order”) of any court of law or other governmental or regulatory authority,
notwithstanding any notices, warnings or other communications from any party or
any other person to the contrary. In case the Escrow Agent obeys or complies
with any such Order, the Escrow Agent shall not be liable to any of the parties
hereto or to any other person by reason of such compliance, notwithstanding any
such Order being subsequently reversed, modified, annulled, set aside, vacated
or found to have been entered without jurisdiction or proper authority.

(c) The Escrow Agent shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

(d) The Escrow Agent shall not be liable for the expiration of any rights under
any statute of limitations with respect to this Agreement or any documents
deposited with the Escrow Agent.

(e) In performing any duties under this Agreement, the Escrow Agent shall not be
liable to any party for damages, losses or expenses, except for gross
negligence, willful misconduct or bad faith on the part of the Escrow Agent. In
no event shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages. The Escrow Agent shall not incur any such
liability for any act or failure to act made or omitted in good faith, or any
action taken or omitted in reliance upon any instrument, including any written
statement or affidavit provided for in this Agreement that the Escrow Agent
shall in good faith believe to be genuine, nor will the Escrow Agent be liable
or responsible for forgeries, fraud, impersonations or determining the scope of
any representative authority. In addition, the Escrow Agent may consult with
legal counsel in connection with the Escrow Agent’s duties under this Agreement
and shall be fully protected in any act taken, suffered or permitted by him/her
in good faith in accordance with the advice of counsel. The Escrow Agent is not
responsible for determining and verifying the authority of any person acting or
purporting to act on behalf of any party to this Agreement.

 

7



--------------------------------------------------------------------------------

(f) If any controversy arises between the parties to this Agreement, or with any
other party, concerning the subject matter of this Agreement, its terms or
conditions, the Escrow Agent will not be required to determine the controversy
or to take any action regarding it. The Escrow Agent may hold all documents and
the Escrow Fund and may wait for settlement of any such controversy by final
appropriate legal proceedings or other means as, in the Escrow Agent’s
reasonable discretion, the Escrow Agent may be required, despite what may be set
forth elsewhere in this Agreement. In such event, the Escrow Agent will not be
liable for any damages, other than damages resulting from its gross negligence,
willful misconduct or bad faith. Furthermore, the Escrow Agent may at its option
(but shall have no obligation), file an action of interpleader requiring the
parties to answer and litigate any claims and rights among themselves or deposit
all funds held hereunder into the registry of any court of competent
jurisdiction. The Escrow Agent is authorized to deposit with the clerk of the
court all documents and funds held in escrow, except all costs, expenses,
charges and reasonable attorney fees incurred by the Escrow Agent due to the
interpleader action and which the parties jointly and severally agree to pay.
Upon initiating such action, the Escrow Agent shall be fully released and
discharged of and from all obligations and liability imposed by the terms of
this Agreement.

(g) Acquiror and the Stockholders’ Agent jointly and severally agree to
indemnify and hold harmless the Escrow Agent and each of the Escrow Agent’s
officers, directors, agents and employees (each, an “Indemnified Party,” and
collectively, the “Indemnified Parties”) from and against any and all losses,
liabilities, claims, damages, expenses and costs (including reasonable
attorneys’ fees) that an Indemnified Party may incur and which arise directly or
indirectly from this Agreement or which arise directly or indirectly by virtue
of the Escrow Agent’s undertaking to serve as Escrow Agent hereunder; provided,
however, that no Indemnified Party shall be entitled to indemnity in case of
such Indemnified Party’s gross negligence or willful misconduct or bad faith.
The provisions of this section shall survive the termination of this Agreement
and any resignation or removal of the Escrow Agent. Solely as between Buyer and
the Stockholders’ Agent, all amounts payable to the Escrow Agent pursuant to
this section shall be apportioned 50% to Acquiror and 50% to the Stockholders’
Agent.

(h) The Escrow Agent may resign at any time upon giving at least 30 days written
notice to the parties; provided, however, that no such resignation shall become
effective until the appointment of a successor escrow agent which shall be
accomplished as follows: Buyer and the Stockholders’ Agent shall use their
commercially reasonable efforts to mutually agree on a successor escrow agent
within thirty (30) days after receiving such notice with written notice thereof
delivered to the Escrow Agent. The Escrow Agent shall have no duty with respect
to appointment of any successor escrow agent. In the event the Escrow Agent
shall have resigned and the parties hereto have not appointed a successor escrow
agent within sixty (60) days following the date of such resignation, the Escrow
Agent shall also have the right to tender into the registry or custody of any
court of competent jurisdiction the Escrow Fund and shall thereupon be
discharged from all further duties as escrow agent under this Agreement. Each
successor escrow agent shall execute and deliver an instrument accepting such
appointment and it shall, without further acts, be vested with all the estates,
properties, rights, powers, and duties of the predecessor Escrow Agent as if
originally named as the Escrow Agent. Upon the appointment of a successor escrow
agent or the Escrow Agent’s tender of the Escrow Fund into the registry of any
court of competent jurisdiction, the Escrow Agent shall be discharged from any
further duties and liability under this Agreement. Any such resignation or
deposit shall not deprive the Escrow Agent of its compensation earned prior
thereto.

 

8



--------------------------------------------------------------------------------

10. Fees. All fees and reasonable expenses of the Escrow Agent for performance
of its duties hereunder shall be a joint and several liability of Acquiror and
the Stockholders’ Agent, which fees and expenses may be deducted by the Escrow
Agent from the Escrow Fund if not timely paid by the parties; provided that
solely as between Acquiror and the Stockholders’ Agent, (i) such fees and
reasonable expenses shall be paid 50% by Acquiror and 50% by the Stockholders’
Agent and (ii) Acquiror shall promptly reimburse the Escrow Fund for any amounts
deducted from the Escrow Fund for fees and reasonable expenses that are the
responsibility of Acquiror. Such fees and reasonable expenses shall be payable
in accordance with the fee schedule attached to this Agreement as Exhibit C. In
the event that the conditions of this Agreement are not promptly fulfilled, or
if the Escrow Agent renders any service not provided for in this Agreement, or
if the parties request a substantial modification of its terms, or if any
controversy arises, or if the Escrow Agent is made a party to, or intervenes in,
any action or proceeding pertaining to this escrow or its subject matter, the
Escrow Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all reasonable costs, attorney’s fees, and expenses occasioned by
such default, delay, controversy or action or proceeding. Acquiror and the
Stockholders’ Agent agree to pay these sums upon demand.

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties hereto at the
following address (or at such other address for a party as shall be specified by
like notice); provided, however, that notwithstanding anything to the contrary
herein provided, the Escrow Agent shall not be deemed to have received any
notice hereunder prior to its actual receipt thereof:

If to Acquiror or Sub, to:

SciQuest, Inc.

6501 Weston Parkway

Cary, NC 27513

Attention: General Counsel

Telephone:

Facsimile:

If to the Stockholders’ Agent, to:

CombineNet Holdings, LLC

1000 Winter Street, Suite 3500

Waltham, MA 02451

Attention: Timothy Dibble

Telephone: (617) 956-1333

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Robinson & Cole LLP

1055 Washington Boulevard, 9th Floor

Stamford, CT 06901

Attention: Eric J. Dale, Esq.

Telephone: (203) 462-7568

Facsimile: (203) 462-7599

If to the Escrow Agent, to:

Nickida Dooley

Vice President

SunTrust Bank

Mail Code HDQ-5307

919 E. Main Street

Richmond, Virginia 23219

Telephone No.: 804-782-7610

Facsimile No.: 804-782-5858

12. Entire Agreement. This Agreement and the Schedules and Exhibits hereto (and
solely as between Acquiror and the Stockholders’ Agent, the Merger Agreement),
constitute the entire Agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

13. Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion.

14. Remedies. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

15. No Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns. In the event of any assignment, an amendment to this
Agreement, in form and substance reasonably acceptable to the Escrow Agent,
shall be executed and delivered in the event the Escrow Agent deems such an
amendment to be necessary.

 

10



--------------------------------------------------------------------------------

16. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law.

18. Construction. The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem.

19. Counterparts/Facsimiles. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Facsimile signatures of
the undersigned parties will have the same force and effect as original
signatures.

20. Interpretation. When a reference is made in this Agreement to Articles,
Sections or Exhibits, such reference shall be to an Article or Section of, or an
Exhibit to this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The phrases “provided to,” “furnished to,” and
phrases of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete paper copy of the
information or material referred to has been provided to the party to whom such
information or material is to be provided. Any undefined accounting term shall
have the meaning assigned to it pursuant to GAAP. Unless the context of this
Agreement otherwise requires: (a) words of any gender include each other gender;
(b) words using the singular or plural number also include the plural or
singular number, respectively; (c) the terms “hereof,” “herein,” “hereunder” and
derivative or similar words refer to this entire Agreement; (d) reference to any
person includes such person’s successors and assigns but, if applicable, only if
such successors and assigns are not prohibited by this Agreement, and reference
to a person in a particular capacity excludes such person in any other capacity
or individually; (e) reference to any agreement, document or instrument means
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof; (f) reference to any federal,
state, local, municipal, foreign, international, multinational, or other
constitution, law, ordinance, principal of common law, regulation, statute or
treaty means as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision thereof
means that section or provision from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (g) “or” is used in the inclusive sense of
“and/or”; (h) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and (i) references
to documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto.

 

11



--------------------------------------------------------------------------------

21. No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties hereto and their respective
successors and permitted assigns; provided, however, that nothing herein shall
restrict or impair the rights of the Effective Time Holders to receive their
respective Contribution Amounts (or any remaining portions thereof, if any) upon
the expiration or termination of this Agreement in accordance with its terms.

22. Authorized Signatures. Contemporaneously with the execution and delivery of
this Agreement and, if necessary, from time to time thereafter, each of the
parties to this Agreement (other than the Escrow Agent) shall execute and
deliver to the Escrow Agent a Certificate of Incumbency substantially in the
form of Exhibit D hereto (a “Certificate of Incumbency”) for the purpose of
establishing the identity and authority of persons entitled to issue notices,
instructions or directions to the Escrow Agent on behalf of each such party.
Until such time as the Escrow Agent shall receive an amended Certificate of
Incumbency replacing any Certificate of Incumbency theretofore delivered to the
Escrow Agent, the Escrow Agent shall be fully protected in relying, without
further inquiry, on the most recent Certificate of Incumbency furnished to the
Escrow Agent. Whenever this Agreement provides for joint written notices, joint
written instructions or other joint actions to be delivered to the Escrow Agent,
the Escrow Agent shall be fully protected in relying, without further inquiry,
on any joint written notice, instructions or action executed by persons named in
such Certificate of Incumbency.

23. Time for Performance. Whenever the last day for the exercise of any
privilege or the discharge of any duty under this Agreement shall fall upon a
day that is not a Business Day, the party to this Agreement having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular Business Day. For purposes of this Agreement,
the term “Business Day” shall mean any day other than a Saturday or a Sunday or
any date on which the Escrow Agent is closed for business.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives, all as of the date first written above.

 

SCIQUEST, INC. By:   /s/ Rudy C. Howard   Rudy C. Howard, Chief Financial
Officer   Federal Tax ID Number: 56-2127592 COMBINENET HOLDINGS, LLC By:   Alta
Equity Partners I Managers, LLC, its Manager By:   /s/ Timothy Dibble Name:  
Timothy Dibble Title:   Manager Federal Tax ID Number: 27-2765217 SUNTRUST BANK,
AS ESCROW AGENT By:   /s/ Nickida Dooley Name:   Nickida Dooley Title:   Vice
President